Citation Nr: 1019852	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Observer




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Veteran provided testimony before the undersigned via 
video conference in April 2010.  A transcript has been 
associated with the claims folder.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied by the RO 
in February 2004. 

2.  The additional evidence received since the February 2004 
RO decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service 
connection for hepatitis C.  




CONCLUSIONS OF LAW

1.  The February 2004 RO decision which denied service 
connection for hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for hepatitis C.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated July 2007 was sent to the Veteran in accordance 
with the notice provisions of the VCAA.  38 U.S.C.A. §  
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

The Board acknowledges that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  
With respect to new and material evidence claims, VA must 
notify a claimant of the evidence and information that is 
necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2009); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  Prior to adjudication of the Veteran's claim, 
a letter sent in July 2007 letter fully satisfied the duty to 
notify provisions for a service connection claim, but did not 
set forth the elements required to reopen a claim under Kent.  
Id.

At this point, the Board notes that the Veteran was not 
provided with adequate notice under 38 U.S.C. § 5103(a) with 
respect to a reopened claim under the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, in light of the 
favorable decision to reopen the claim herein, the Board 
finds that any deficiency in complying with VCAA concerning a 
reopened claim is harmless error and that no useful purpose 
would be served by remanding the appeal to the RO in this 
regard.  Additionally, the Board notes that the July 2007 
provided notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  

The Veteran's service, VA, and private treatment records have 
been obtained to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran was provided a VA examination 
in connection with his claim in August 2007.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, supra.

New and Material Evidence

In this case, the Veteran seeks to reopen his claim for 
service connection for hepatitis C.  The Veteran contends 
that his hepatitis C is related to service.  Specifically, he 
argues that he contracted hepatitis C in service while 
receiving air gun inoculations.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's original claim for service connection for 
hepatitis C, was denied by a February 2004 rating decision .  
The Veteran did not appeal and the decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  
Subsequent to the February 2004 decision, the Veteran sought 
to reopen his claim for service connection for hepatitis C in 
July 2007.  The Veteran's request to reopen his claim was 
granted in a September 2007 rating decision which continued 
to deny service connection for hepatitis C.  Thereafter, the 
Veteran filed a timely appeal.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Although the RO has reopened the previously denied claim for 
service connection, the Board is required to address this 
particular issue (e.g., the new and material claim) in the 
first instance.  The Board has the jurisdiction to address a 
new and material issue and to reach the underlying de novo 
claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has determined that new and material 
evidence was received in order to reopen the Veteran's 
previously denied claim, the Board will proceed, in the 
following decision, to adjudicate the claim to reopen. 

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the 
February 2004 RO decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the February 2004 rating decision, the 
evidence of record included service treatment records and 
post-service VA treatment records from 2003 to 2004.  

Service records showed no evidence of treatment for hepatitis 
C in service.  Post-service records showed treatment for 
hepatitis C and evidence of a liver transplant operation.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The Board notes that the February 2004 rating 
decision denied the Veteran's claim of entitlement to service 
connection for hepatitis C because the evidence of record did 
not show that hepatitis C occurred during service or was 
related to service.  

The evidence submitted since the 2004 rating decision 
includes service personnel records, an April 2007 private 
examiner's opinion, an August 2007 VA examiner's opinion, VA 
treatment records from 2007 to 2008,  multiple lay 
statements, records from a May 2009 heart surgery and an 
April 2010 Board hearing transcript.  

The service personnel records include the Veteran's form DD 
214 and a record of duty assignments.  These records show no 
evidence of inoculations or treatment for hepatitis C in 
service, thus they are not considered "relevant" service 
medical records that constitute new and material evidence in 
order to reconsider the Veteran's claim.  See 38 C.F.R. § 
3.156(c).  

In August 2007, private examiner Dr. N. K., reported that he 
had been treating the Veteran for hepatitis C since 1995 and 
offered a positive nexus opinion linking the disease to 
service, specifically to the use of an air gun for 
vaccinations while in service.

In an August 2007, a VA examiner stated that transmission of 
hepatitis C with air gun injectors is possible in theory, but 
noted a lack of scientific evidence to document the 
transmission.  He then stated, in essence, that because the 
Veteran had no other risk factors for hepatitis C, he would 
be unable to give an opinion about the etiology of the 
Veteran's hepatitis C without resorting to mere speculation.

Lay statements submitted on the Veteran's behalf attest to 
the fact that the Veteran did receive inoculations during 
service, despite a lack of documentation in the service 
treatment records.  In a 2010 Board hearing, the Veteran 
testified that he was exposed to blood during the inoculation 
process and did not observe the use of any sterilization 
measures in between inoculations.  Additionally, the Veteran 
reported no other possible exposure to hepatitis C during or 
after service and no participation in any hepatitis C risk 
factors (such as intravenous drug use or tattoos). 

VA records show continued treatment for hepatitis C as well 
as general treatment for other disorders.  May 2009 surgery 
records show the Veteran underwent a coronary artery bypass.

The Board finds that the new evidence of record raises a 
reasonable possibility of substantiating the Veteran's claim.  
The Board notes that the Veteran's original claim was denied 
due to lack of evidence that the Veteran's hepatitis C was 
related to service.  However, the 2007 private examiner's 
opinion provides a positive nexus relating hepatitis C to 
inoculation injections in service.  Therefore, the Board 
finds that the evidence is "new" because it had not 
previously been submitted and is "material" because it 
raises a reasonable probability of substantiating the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new 
and material evidence has been submitted.  Therefore, the 
claim is reopened.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
Veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.





ORDER

To the extent that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for hepatitis C, the appeal is granted.  



REMAND

Though further delay is regrettable, additional development 
must be completed in order to adjudicate the Veteran's claim.  

Initially, the Board notes that the medical opinions of 
records are inadequate.  The April 2007 opinion provided by 
Dr. N. K. provided no rationale in support of his medical 
conclusion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Additionally, the Board notes that it is unclear 
from the record whether the examiner's opinion was based on a 
review of all of the Veteran's relevant medical records 
include those contained in the claims file.  See, e.g., 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The Board 
does note, however, that such a review may not be necessary 
where an examiner otherwise considers an accurate and 
complete history.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. at 304 (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact 
that the claims file was reviewed).  It is unclear whether 
Dr. N. K.'s opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether he applied the principles and 
methods reliably to the facts of the case.  Similarly, the VA 
examiner's 2007 medical opinion is also inadequate as it was 
speculative in nature.  See Jones v. Shinseki, No. 07-3060 
(U.S. Vet. App. Mar. 25, 2010) (in order to rely upon a 
statement that an opinion cannot be provided without resort 
to mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or be apparent upon 
review of the record).
As this case presents certain medical questions which cannot 
be answered by the Board, a VA competent medical opinion is 
necessary.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

Additionally, the Board notes that the Veteran's complete 
treatment records have not been associated with the claims 
file.  In this regard the record reflects treatment for 
hepatitis C since 1992; however, the claims file contains no 
records prior to 2003.  Further, the April 2007 letter from 
Dr. N. K. indicates treatment at his facility since 1995, yet 
these records have not been obtained.  In addition, the 
record shows the Veteran underwent a liver transplant surgery 
in 2004 at Baptist Medical Center in Oklahoma City, Oklahoma.  
These records also have not yet been associated with the 
claims file.  Therefore, the RO/AMC should obtain all 
outstanding private and VA treatment records since 1992, to 
include treatment by Dr. N. K. since 1995 and 2004 liver 
transplant surgery records.  Once obtained, these records 
should be  associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
relevant records from 1992, to include 
treatment records from Dr. N.K. since 
1995, and 2004 liver transplant surgery 
records from Baptist Medical Center in 
Oklahoma City, Oklahoma.

2.  Thereafter, the case should be 
forwarded to an examiner with the 
appropriate expertise to provide a 
medical opinion with regard to the 
Veteran's hepatitis C.  If the VA 
examiner cannot make such a determination 
without examining the Veteran, an 
examination should be scheduled and the 
Veteran given appropriate notice.  The 
entire claims file should be reviewed by 
the examiner prior to rendering a medical 
opinion.  

The examiner should determine whether it 
is at least as likely as not (50% 
probability) that hepatitis C is causally 
or etiologically related to service, to 
include inoculations.  If it is 
considered to be related to service, the 
opinion should fully discuss all modes of 
transmission, including air gun 
injections and provide a rationale as to 
why the examiner finds the service event 
to be the source of the Veteran's 
hepatitis C.   If the examiner cannot 
provide such an opinion without resorting 
to speculation, the examiner should so 
state that in the conclusion of the 
report with an appropriate rationale as 
to the specific reason for the inability 
to provide a more definitive opinion.

3.  The RO/AMC should then readjudicate 
the issue.  If the determination 
remains unfavorable to the Veteran, the 
RO/AMC should issue a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


